
	
		I
		112th CONGRESS
		1st Session
		H. R. 2607
		IN THE HOUSE OF REPRESENTATIVES
		
			July 21, 2011
			Ms. Woolsey
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide protection for children affected by the
		  immigration laws of the United States, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Humane Enforcement and Legal
			 Protections for Separated Children Act or the
			 HELP Separated Children
			 Act.
		2.DefinitionsFor the purposes of this Act:
			(1)ApprehensionThe term apprehension, in the
			 context of an immigration enforcement-related activity, means government
			 detention, arrest, or custody, or any significant deprivation of an
			 individual’s freedom of action by government officials or entities acting under
			 agreement with the Department of Homeland Security for suspicion of violations
			 under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).
			(2)Immigration
			 enforcement-related activityThe term immigration
			 enforcement-related activity means the questioning of, apprehension of,
			 detention of, or request for or issuance of a detainer for one or more
			 individuals for suspected or confirmed violations of the Immigration and
			 Nationality Act (8 U.S.C. 1101 et seq.) by the Department of Homeland Security
			 or cooperating entities.
			(3)SSAThe
			 term SSA means the appropriate State or local social service
			 agency, including nongovernmental organizations, child welfare agencies, child
			 protective service agencies, school and head start administrators, legal
			 service providers, and hospitals.
			3.Apprehension
			 procedures for immigration enforcement-related activities
			(a)In
			 generalAny immigration enforcement-related activity engaged in
			 by the Department of Homeland Security or by other entities under agreement
			 with the Department of Homeland Security for alleged violations under the
			 Immigration and Nationality Act (8 U.S.C. 1101 et seq.), which results in the
			 apprehension of at least one alien shall be carried out in accordance with the
			 procedures described in this section.
			(b)Apprehension
			 proceduresThe Secretary of Homeland Security and entities under
			 agreement with the Department of Homeland Security shall—
				(1)conduct an initial
			 review of each individual apprehended in an immigration enforcement-related
			 activity to ascertain whether such individual may be a United States citizen, a
			 lawful permanent resident of the United States, or an alien lawfully present in
			 the United States;
				(2)if an individual
			 claims to be a United States citizen, a lawful permanent resident of the United
			 States, or an alien lawfully present in the United States, ensure that
			 personnel of the Department of Homeland Security investigate the individual’s
			 claims and consider the individual for release under section 4(c);
				(3)notify SSAs of
			 immigration enforcement-related activity not later than 24 hours before the
			 commencement of such activity, specifically notifying the SSAs of—
					(A)the specific area
			 of the State that will be affected; and
					(B)the languages that
			 may be spoken by individuals at the targeted site;
					(4)if such
			 immigration enforcement-related activities cannot be planned more than 24 hours
			 in advance, notify SSAs in a timely fashion before the activity commences or,
			 if advance notification is not possible, immediately following the commencement
			 of such activity;
				(5)provide licensed
			 social workers or case managers employed or contracted by the SSAs with ongoing
			 confidential access to each individual apprehended by the Department of
			 Homeland Security or any entity operating under agreement with the Department
			 of Homeland Security within six hours of the individual’s apprehension—
					(A)to determine
			 through screening and interviewing if such individual is a member of a
			 vulnerable population as described in section 4(b) or for other humanitarian
			 concerns; and
					(B)to offer
			 confidential psychosocial and mental health services to children and family
			 members of such individual at the time of apprehension;
					(6)notify local law
			 enforcement of the specific area of the State that will be affected by such
			 immigration enforcement-related activity not later than 24 hours before the
			 commencement of such activity or, if such immigration enforcement-related
			 activity cannot be planned more than 24 hours in advance, notify local law
			 enforcement in a timely fashion before such activity commences, or if advance
			 notification is not possible, immediately following the commencement of such
			 activity;
				(7)coordinate with
			 qualified medical personnel within six hours of the apprehension of an
			 individual to—
					(A)conduct medical
			 screenings of such individual; and
					(B)identify and
			 report any medical or other issues that might necessitate release as a member
			 of a vulnerable population;
					(8)require personnel
			 of the Department of Homeland Security and any entity operating under agreement
			 with the Department of Homeland Security to avoid the apprehension of persons
			 on the premises or in the immediate vicinity of day care centers, head start
			 centers, schools, school bus stops, recreation centers, legal service
			 providers, courts, funeral homes, cemeteries, colleges, victim services
			 agencies, social service agencies, hospitals, health care clinics, community
			 centers, and places of worship;
				(9)before transferring any individual
			 apprehended by the Department of Homeland Security or any entity operating
			 under agreement with the Department of Homeland Security to a detention
			 facility or outside the region where apprehension took place—
					(A)determine, based
			 on all information available to the Department of Homeland Security, entities
			 operating under agreement with the Department of Homeland Security, and the
			 recommendations made by SSAs and medical personnel, whether such individual is
			 a member of a vulnerable population as described in section 4(b) or should be
			 released in accordance with section 4(c); and
					(B)ensure that such
			 individual is not transferred from his or her initial detention facility or to
			 the custody of the Secretary of Homeland Security until such individual—
						(i)has
			 made arrangements for the care of the individual’s children or wards; or
						(ii)if
			 such arrangements are impossible, is informed of the care arrangements made for
			 such children and a means to maintain communication with such children;
						(10)provide and advertise in the mainstream and
			 foreign language media and on the Web site of the Department of Homeland
			 Security a toll-free number through which family members of individuals
			 apprehended as a result of an immigration enforcement-related activity may
			 report information relevant to the release of such individuals, including
			 whether such individuals are members of a vulnerable population, which will be
			 conveyed to the appropriate Department of Homeland Security official and
			 applicable SSA, and through which State child welfare service providers, family
			 members, and legal counsel representing individuals who are apprehended may
			 obtain information about such individuals, including their location, in English
			 and in the majority language of such individuals;
				(11)if there is reason to believe that an
			 individual who is apprehended is a parent, legal guardian, or primary caregiver
			 relative of a dependent child in the United States, provide such parent, legal
			 guardian, or primary caregiver relative with—
					(A)confidential and
			 toll-free telephone calls to arrange for care of dependent children within 2
			 hours of screening;
					(B)information,
			 including contact details, for legal service providers that can offer free
			 legal advice regarding child welfare and custody determinations; and
					(C)information, including contact information,
			 on multiple State and local child welfare providers;
					(12)ensure that
			 personnel of the Department of Homeland Security and of entities operating
			 under agreement with the Department do not—
					(A)interrogate or
			 screen individuals in the immediate presence of children;
					(B)interrogate,
			 arrest, or detain any child apprehended with his or her parent or parents
			 without the presence or consent of a parent, family member, legal guardian, or
			 legal counsel; or
					(C)compel or request
			 children to translate for other individuals who are encountered as part of an
			 immigration enforcement-related activity;
					(13)provide all
			 Department of Homeland Security personnel, personnel from entities under
			 agreement with the Department of Homeland Security participating SSAs, and
			 medical personnel with detailed instructions on what steps to take if they
			 encounter individuals who are a member of a vulnerable population;
				(14)ensure that the
			 best interests of children are considered in decisions and actions relating to
			 the detention, transfer, or release of any individual apprehended by the
			 Department of Homeland Security, and that there be a preference for family
			 unity whenever appropriate;
				(15)ensure that not
			 fewer than one independent certified interpreter who is fluent in Spanish or
			 any language other than English spoken by more than 5 percent of the population
			 targeted by an immigration enforcement-related activity is available for
			 in-person translation for every 5 individuals targeted by an immigration
			 enforcement-related activity, and that the Department of Homeland Security and
			 entities operating under agreement with the Department of Homeland Security
			 utilize appropriate translation services where interpreters cannot or have not
			 been retained prior to commencement of an immigration enforcement-related
			 activity;
				(16)permit nonprofit
			 legal service providers to offer free legal services to individuals subject to
			 an immigration enforcement-related activity at the time of the apprehension of
			 such individuals; and
				(17)provide a legal
			 orientation presentation for any individual apprehended through an immigration
			 enforcement-related activity through the Legal Orientation Program administered
			 by the Executive Office for Immigration Review.
				(c)Nondisclosure
			 and retention of information about apprehended individuals and their
			 children
				(1)In
			 generalInformation collected by child welfare agencies and
			 nongovernmental organizations in the course of the screenings and interviews
			 described in subsection (b)(5) may not be disclosed to Federal, State, or local
			 government entities or to any person, except pursuant to written authorization
			 from the individual or his or her legal counsel.
				(2)Child welfare
			 agency or nongovernmental organization
			 recommendationNotwithstanding paragraph (1), a child welfare
			 agency or nongovernmental organization may—
					(A)submit a
			 recommendation to the Secretary of the Department of Homeland Security or a
			 cooperating entity regarding whether an apprehended individual is a parent,
			 legal guardian, or primary caregiver relative who is eligible for the
			 protections provided under this Act; and
					(B)disclose
			 information that is necessary to protect the safety of the child, to allow for
			 the application of paragraphs (9)(B) and (14) of subsection (b), or to prevent
			 reasonably certain death or substantial bodily harm.
					4.Basic protections
			 for vulnerable populations
			(a)In
			 generalNot later than 48
			 hours after the commencement of an immigration enforcement-related activity,
			 the Department of Homeland Security shall, based on all information available
			 to the Department of Homeland Security, entities operating under agreement with
			 the Department of Homeland Security, and the recommendations made by SSAs and
			 medical personnel, determine if each individual apprehended through such
			 activity belongs to any of the groups listed in subsection (b). Information
			 regarding vulnerable groups and eligibility for potential release shall be
			 posted prominently in detention facilities where detainees and visitors can
			 access the information and shall be included in the detainee handbook.
			(b)Vulnerable
			 population groupsAn
			 individual is eligible for release under subsection (c), or a decision not to
			 detain, if the individual belongs to any of the following groups:
				(1)Individuals who
			 have serious medical or mental health needs or a disability.
				(2)Pregnant or
			 nursing women.
				(3)Individuals who
			 are apprehended with one or more of their children, and their children.
				(4)Sole custodial parents or sole legal
			 guardians of children, or individuals who have family members who are ill or
			 otherwise require the assistance of a caregiver.
				(5)Children (as defined by section 101(b)(1)
			 of the Immigration and Nationality Act (8 U.S.C. 1101(b)(1))).
				(6)Individuals who
			 are over 65 years of age.
				(7)Victims of abuse,
			 violence, crime, or human trafficking.
				(8)Individuals who
			 have been referred for a credible fear interview, a reasonable fear interview,
			 or an asylum hearing.
				(9)Individuals who
			 have applied or intend to apply for asylum, withholding of removal, or
			 protection under the Convention Against Torture and Other Cruel, Inhuman or
			 Degrading Treatment or Punishment, done at New York on December 10,
			 1984.
				(10)Individuals who
			 have a non-frivolous claim to United States citizenship, lawful permanent
			 resident status, or lawful status in the United States.
				(11)Individuals who
			 are eligible for relief under any provision of the Immigration and Nationality
			 Act (8 U.S.C. 1101 et seq.).
				(12)Any other group
			 designated in regulations or guidance promulgated by the Secretary of Homeland
			 Security.
				(c)Eligibility for
			 release
				(1)In
			 generalNot later than 72 hours after the apprehension of an
			 individual described in subsection (b) by the Department of Homeland Security
			 or any entities operating under agreement with the Department of Homeland
			 Security, he or she shall be released on his or her own recognizance, parole,
			 on a reasonable bond, or into a community-based non-custodial alternatives to
			 detention program and shall not be subject to electronic monitoring, unless the
			 Department demonstrates—
					(A)the alien is
			 subject to mandatory detention under section 235(b)(1)(B)(iii)(IV), 236(c), or
			 236A of the Immigration and Nationality Act (8 U.S.C. 1225(1)(B)(iii)(IV),
			 1226(c), or 1226a);
					(B)the alien poses a
			 danger to others or is a risk to national security; or
					(C)the alien is a
			 flight risk and any risk of flight cannot be mitigated by supervision or
			 bond.
					(2)Alternatives to
			 detentionIf an alien is determined not to meet the requirements
			 for release on recognizance, bond, or parole, or subsequently does not meet the
			 requirements for non-custodial alternatives to detention programs, the alien
			 may be considered for placement in alternatives to detention programs that
			 maintain custody over the alien, including programs that use electronic ankle
			 devices or heightened supervision and monitoring procedures. The Secretary of
			 Homeland Security shall make an individualized determination in each alien’s
			 case about the use of electronic monitoring and shall review such determination
			 on a monthly basis. Aliens who would otherwise be subject to detention
			 including under section 236(c) of the Immigration and Nationality Act (8 U.S.C.
			 1226(c)) may be placed in electronic monitoring or other secure custodial
			 alternatives to detention that maintain custody over the alien.
				(3)Written
			 decisionEach decision made under this subsection shall specify
			 in writing the reasons for such decision and be served upon the detained
			 individual in his or her native language not later than 72 hours after the
			 start of detention, or, in the case of an individual subject to section 235,
			 238, or 241(a)(5) of the Immigration and Nationality Act, not later than 72
			 hours after a positive credible or reasonable fear determination. Each decision
			 made under this section is subject to redetermination at any time by an
			 immigration judge.
				5.Custody
			 determination
			(a)AmendmentSection
			 236 of the Immigration and Nationality Act (8 U.S.C. 1226) is amended—
				(1)by redesignating
			 subsection (e) as subsection (h);
				(2)by redesignating
			 subsections (b), (c), and (d) as subsections (c), (d), and (e), respectively;
			 and
				(3)by inserting
			 before subsection (h), as redesignated, the following:
					
						(g)Right To access
				counselAn individual who has been detained under this section
				may be represented, at no expense to the Federal Government, by counsel of the
				individual’s choosing while being subject to any immigration
				enforcement-related activity, including—
							(1)interviews;
							(2)processing
				appointments;
							(3)booking or intake questions;
							(4)hearings;
				and
							(5)any proceeding
				which may result in a conclusion that the individual will be detained or
				removed from the United
				States.
							.
				(b)Notice
				(1)AmendmentSection
			 236 of the Immigration and Nationality Act, as amended by subsection (a), is
			 further amended by inserting before subsection (g) the following:
					
						(f)Notice and
				charges
							(1)NoticeThe
				Secretary of Homeland Security shall, for each individual detained under this
				section—
								(A)consider whether
				the individual warrants a favorable exercise of prosecutorial
				discretion;
								(B)file a notice to
				appear or other relevant charging document with the immigration court closest
				to the location where the apprehension of such individual occurred; and
								(C)serve such notice
				on such individual not later than 48 hours after the commencement of
				detention.
								(2)Custody
				determinationAny individual who is detained under this section
				for more than 48 hours shall be brought before an immigration judge for a
				custody determination not later than 72 hours after the commencement of such
				detention unless the individual waives such right in accordance with paragraph
				(3).
							(3)WaiverThe
				requirements under this subsection may be waived for 7 days if the
				individual—
								(A)enters into a
				written agreement with the Department of Homeland Security to waive such
				requirement; and
								(B)is eligible for
				immigration benefits or demonstrates eligibility for a defense against
				removal.
								.
				(2)Applicability of
			 other lawNothing in 236(f) of the Immigration and Nationality
			 Act, as added by paragraph (1), may be construed to repeal section 236A of such
			 Act (8 U.S.C. 1226a).
				6.Child welfare services
			 for children separated from parents detained or removed from the United States
			 for immigration violations
			(a)State plan
			 requirementsSection 471(a)
			 of the Social Security Act (42 U.S.C. 671(a)) is amended—
				(1)by striking
			 and at the end of paragraph (32);
				(2)by striking the
			 period at the end of paragraph (33) and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(34)provides that the State shall—
							(A)create and implement protocols to provide
				guidance on how all employees of State agencies providing services to children
				under the State plan should handle cases of separated children that take into
				account the best interest of the child, including a preference for family unity
				whenever appropriate;
							(B)develop and implement memoranda of
				understanding or protocols with Federal, State, and local government agencies
				to facilitate communication between such agencies and—
								(i)each separated
				child;
								(ii)a
				parent, guardian, or relative referred to in section 475(9)(B);
								(iii)family members
				of such child;
								(iv)family
				courts;
								(v)providers of
				services to such child under the State plan;
								(vi)providers of
				long-term care to such child; and
								(vii)legal
				representatives of such child or of such a parent, guardian, or
				relative;
								(C)develop and implement joint protocols and
				training with law enforcement agencies to minimize the trauma to a child, at
				the time of apprehension of a parent, legal guardian, or primary caretaker
				relative of such child, after which such child will become a separated child,
				including protocols and training for conducting such apprehensions in the
				presence of such child and ensuring appropriate and prompt care arrangements
				for such child after apprehension occurs;
							(D)ensure that the case manager for a
				separated child is capable of communicating in the native language of such
				child and of the family of such child, or an interpreter who is so capable is
				provided to communicate with such child and the family of such child at no cost
				to the child or the family of such child;
							(E)require that, in all decisions and actions
				relating to the care, custody, and placement of a separated child, the best
				interest of such child, including a preference for family unity, be considered,
				and ensure that such decisions are based on clearly articulated factors that do
				not include predictions or conclusions about immigration status or pending
				Federal immigration proceedings;
							(F)coordinate with the Department of Homeland
				Security to ensure that parents who wish for their child to accompany them to
				their country of origin are given adequate time to obtain a passport and visa,
				collect all relevant vital documents such as birth certificate, health, and
				educational records, and other information;
							(G)preserve, to the greatest extent possible,
				the privacy and confidentiality of all information gathered in the course of
				administering the care, custody, and placement of, and follow-up services
				provided to, a separated child, consistent with the best interest of such
				child, by not disclosing such information to other government agencies or
				persons (other than a parent, guardian, or relative or such child), except that
				the head of the State agency may disclose such information—
								(i)(I)when authorized to do so
				by the child (if the child has attained 18 years of age) if the disclosure is
				consistent with the best interest of the child; or
									(II)to a law enforcement agency if the
				disclosure would prevent imminent and serious harm to another individual;
				and
									(ii)if such information is shared, all
				disclosures shall be duly recorded in writing and placed in the file of the
				child; and
								(H)not less
				frequently than annually, compile, update, and publish a list of entities in
				the State who are qualified to provide guardian and legal representation
				services for a separated child in a language such child can read and
				understand.
							.
				(b)Additional
			 information To be included in case planSection 475(1) of such Act (42 U.S.C.
			 675(1)) is amended by adding at the end the following:
				
					(H)In the case of a separated child with
				respect to whom the State plan requires the State to provide services pursuant
				to section 471(a)(34)—
						(i)the location of
				the parent, guardian, or relative referred to in paragraph (9)(B) of this
				subsection from whom the child has been separated; and
						(ii)a written record of each disclosure to a
				government agency or person (other than such a parent, guardian, or relative)
				of information gathered in the course of tracking the care, custody, and
				placement of, and follow-up services provided to, the
				child.
						.
			(c)Separated child
			 definedSection 475 of such
			 Act (42 U.S.C. 675) is amended by adding at the end the following:
				
					(9)The term separated child means
				an individual who—
						(A)is a citizen or lawful permanent resident
				of, or an alien lawfully present in, the United States;
						(B)has a parent,
				legal guardian, or primary caregiver relative who has been detained by a
				Federal, State, or local law enforcement agency in the enforcement of an
				immigration law, or removed from the United States as a result of a violation
				of such a law; and
						(C)is in foster care
				under the responsibility of a
				State.
						.
			(d)Effective
			 dateThe amendments made by this section shall take effect on the
			 1st day of the 1st calendar quarter that begins after the 1-year period that
			 begins with the date of the enactment of this Act.
			7.Report on
			 protections for vulnerable populations impacted by immigration enforcement
			 activities
			(a)Requirement for
			 reportsNot later than 1 year
			 after the date of the enactment of this Act, and annually thereafter, the
			 Secretary of Homeland Security shall submit a report to Congress that describes
			 the impact of immigration enforcement activities and fugitive operations on
			 United States citizens, lawful permanent residents, individuals otherwise
			 lawfully present in the United States, and, where possible, undocumented aliens
			 present in the United States.
			(b)ContentThe report submitted under subsection (a)
			 shall include an assessment of—
				(1)the number of
			 individuals apprehended during immigration enforcement-related activities who
			 are children, United States citizens, lawful permanent residents, or lawfully
			 present non-citizens;
				(2)immigration
			 enforcement-related activities at homes, schools, school bus stops, day care
			 centers, colleges, places of worship, hospitals, health care clinics, funeral
			 homes, cemeteries, victim services agencies, social services agencies, head
			 start centers, recreation centers, legal service providers, courts, and
			 community centers;
				(3)apprehensions,
			 detentions, and removals of sole caregivers, primary breadwinners, pregnant and
			 nursing mothers, and other vulnerable groups during an immigration
			 enforcement-related activity;
				(4)the extent to
			 which the Department of Homeland Security cooperates and coordinates with State
			 and local law enforcement during immigration enforcement-related
			 activities;
				(5)the number of
			 immigration enforcement-related apprehensions resulting from cooperation with
			 State and local law enforcement;
				(6)whether
			 apprehended individuals are provided access to a telephone;
				(7)how quickly
			 apprehended individuals are provided access to a telephone;
				(8)the manner through
			 which family members of the target population of the immigration
			 enforcement-related activity are notified of the detention of a family
			 member;
				(9)the number of
			 parents, legal guardians, or primary caregivers of children removed from the
			 United States;
				(10)the number of parents, legal guardians, or
			 primary caregivers of children removed from the United States whose children
			 accompany or join;
				(11)the number of parents, legal guardians, or
			 primary caregivers of children removed from the United States without their
			 children;
				(12)the number of
			 occasions on which both parents of a particular child are removed from the
			 United States without such child;
				(13)the length of time that parents, legal
			 guardians, or primary caregivers of children have been present in the United
			 States prior to removal from the United Sates;
				(14)the number of
			 United States citizen children that remain in the United States after the
			 removal of a parent, guardian, or caregiver;
				(15)the number of
			 apprehended individuals who are determined to be part of a vulnerable
			 population released within the time limit specified under section 4(c);
				(16)the length of
			 time between when an individual is determined to be part of a vulnerable
			 population and when that individual is released under section 4(c);
				(17)the methodology
			 of the Department of Homeland Security for notifying agents and entities under
			 agreement with the Department of Homeland Security about standards regarding
			 enforcement actions concerning vulnerable populations and holding such agents
			 and entities accountable when such standards are violated;
				(18)the number of
			 officials of the Department of Homeland Security disciplined for violations
			 during apprehensions and in making detention decisions;
				(19)transfers of
			 immigrants during the course of an immigration enforcement activity, including
			 whether such immigrants—
					(A)had access to
			 legal counsel before being transferred;
					(B)received notice of
			 an impending transfer; and
					(C)were evaluated for
			 vulnerability under section 3(b)(9) before being transferred;
					(20)apprehension
			 procedures for immigration enforcement-related activities, and compliance with
			 screening procedures for vulnerable populations;
				(21)recommendations
			 for improving immigration enforcement-related activities and fugitive
			 operations by reducing the negative impact on children and vulnerable
			 populations; and
				(22)alternatives to detention programs,
			 including the types of programs used, number of individuals placed in such
			 programs, reasons for not placing immigrants that qualify as a member of a
			 vulnerable population as defined in section 4(b) in such programs, percentage
			 of cases in which adjustment of immigration status is granted, percentage of
			 cases in which removal is undertaken, and frequency of absconding.
				8.Vulnerable
			 population and child welfare training for immigration enforcement
			 officers
			(a)Mandatory
			 training
				(1)In
			 generalThe Secretary of
			 Homeland Security, in consultation with the Secretary of Health and Human
			 Services and independent child welfare experts, shall mandate live specialized
			 training in all legal authorities, policies, and procedures pertaining to the
			 humanitarian and due process protections for these vulnerable populations for
			 all Federal personnel, relevant personnel employed by States reimbursed for
			 activities related to care and services for separated children, and State and
			 local personnel and SSA personnel who come into contact with vulnerable
			 populations as defined in section 3(b).
				(2)Vulnerable
			 populationsThe personnel
			 listed in paragraph (1) shall be trained to work with vulnerable populations,
			 including identifying members of such populations for whom asylum or special
			 juvenile immigrant relief may be appropriate.
				(3)Best
			 practicesParticipants will
			 be required to undertake periodic and continuing training on best practices and
			 changes in the law, policies, and procedures for these vulnerable
			 populations.
				(b)Memoranda of
			 understandingThe Secretary
			 of Homeland Security shall require all law enforcement agencies under agreement
			 with the Department of Homeland Security to establish Memoranda of
			 Understanding with SSAs with respect to the availability of services, as well
			 as the best ways to cooperate and facilitate ongoing communication as it
			 pertains to the humanitarian and due process protections for vulnerable
			 populations as defined in section 4(b).
			9.Access for
			 parents, legal guardians, and, primary caregiver relatives
			(a)In
			 generalThe Secretary of the
			 Department of Homeland Security shall ensure that all detention facilities
			 operated by or under agreement with the Department take steps to ensure that
			 the best interest of the child, including a preference for family unity
			 whenever appropriate, can be considered in decisions and actions relating to
			 the custody of children whose parent, legal guardian, or primary caregiver
			 relative is detained by reason of immigration status.
			(b)TrainingThe Secretary of Homeland Security, in
			 consultation with the Department of Health and Human Services, the Department
			 of Justice, the Department of State, and independent family law experts, shall
			 mandate live, specialized training of all personnel at detention facilities
			 operated by the Department of Homeland Security or under agreement with the
			 Department of Homeland Security in all legal authorities, policies, and
			 procedures related to ensuring that parents, legal guardians, and primary
			 caregiver relatives of children have regular, ongoing and in-person access to
			 children, State family courts, consular officers, and staff of State social
			 service agencies responsible for administering child welfare programs. Such
			 personnel shall be required to undertake periodic and continuing training on
			 best practices and changes in relevant law, policies, and procedures pertaining
			 to the preservation of family unity.
			(c)Access to
			 children, local and state courts, child protective services, and consular
			 officialsThe Secretary of
			 Homeland Security—
				(1)shall ensure that
			 detained parents, legal guardians, and primary caregiver relatives of children
			 under 18 years of age—
					(A)are granted free
			 and confidential phone calls with their children on a daily basis;
					(B)are permitted
			 regular contact visits with their children;
					(C)are able to
			 participate fully, and to the extent possible in-person, in all family court
			 proceedings and any other proceeding impacting upon custody of their
			 children;
					(D)are able to fully
			 participate in and comply with all family court and child welfare agency orders
			 impacting upon custody of their children;
					(E)have regular, on-site access to
			 reunification programming including parenting classes;
					(F)are provided with
			 contact information for child protective services entities and family courts in
			 all fifty States, the District of Columbia, all United States territories, and
			 are granted free, confidential, and unlimited telephone access to child
			 protective services entities and family courts to report child abuse,
			 abandonment, or neglect as often as is necessary to ensure that the best
			 interests of the child, including a preference for family unity where
			 appropriate, can be considered;
					(G)are granted regular, confidential and
			 in-person access to consular officials; free, unlimited, confidential phone
			 calls to consular officials; and access to United States passport applications
			 for the purpose of obtaining travel documents for their children; and
					(H)who wish to take their children with them
			 to their country of origin are granted adequate time prior to being removed to
			 obtain a birth certificate and a passport and other relevant documents
			 necessary for children to accompany them on their return to their country of
			 origin or join them in their country of origin; and
					(2)shall facilitate the ability of detained
			 parents, legal guardians, and primary caregiver relatives to reunify with their
			 children under 18 years of age at the time of removal to their country of
			 origin, including providing information about the travel arrangements of the
			 detained parent, legal guardian, or primary caregiver relative to State social
			 service agencies or other caregivers.
				10.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 Act.
		11.RegulationsNot later than 6 months after the date of
			 the enactment of this Act, the Secretary shall promulgate regulations to
			 implement this Act, in accordance with the notice and comment requirements
			 under subchapter II of chapter 5 of title 5, United States Code (commonly
			 referred to as the Administrative Procedure Act).
		
